                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                           AT PADUCAH
                                  CIVIL ACTION NO. 5:17-CV-106-TBR

IN RE THE MATTER OF THE COMPLAINT OF
MARQUETTE TRANSPORTATION COMPANY
OFFSHORE, LLC, AS OWNER AND OPERATOR
OF THE M/V MISS BECKY, FOR EXONERATION
FROM OR LIMITATION OF LIABILITY

MARQUETTE TRANSPORTATION                                                             PETITIONER
COMPANY OFFSHORE, LLC

v.

ABEL CISNEROS                                                                        CLAIMANTS
AND
GREAT LAKES DREDGE &
DOCK COMPANY, LLC


                             MEMORANDUM OPINION AN ORDER
          This matter is before the Court upon a motion by Petitioner Marquette Transportation

Company Offshore, LLC (“Marquette”) against Claimant Abel Cisneros (“Cisneros”). [DN 84].

Claimant Cisneros has responded, [DN 87], and Marquette has filed its reply [DN 91]. Fully

briefed, Marquette’s motion is ripe for review, and for the following reasons, it is GRANTED.

                                              Background
      Abel Cisneros was employed by Marquette at all times relevant to this case. [DN 84-1 at 4]. In

November 2015, Cisneros was set to begin work on the tug boat M/V MISS KATIE. 1 Id. During

his hitch on the MISS KATIE, Cisneros would be working on a Great Lakes dredging project near

Sandy Hook, New Jersey. [DN 87 at 1]. The MISS KATIE’s role on the dredging project was to




1
    The M/V MISS KATIE has since been re-named the M/V MISS BECKY. [DN 84-1 at 2].

                                                    1
assist by moving scows2 after the Great Lakes’ dredges had filled them with dredge materials. [DN

84-1 at 5]. The dredges and scows used in the project were owned and operated by Great Lakes.

Id.

      On November 3, 2015, Cisneros arrived at a dock in Atlantic Highland, New Jersey, where he

boarded a crewboat named the M/V NS-IV. [DN 84-1 at 4]. Great Lakes supplied the NS-IV to

transport employees out to the dredging project. [DN 84-2 at 2]. The NS-IV was scheduled to

transport Cisneros to the MISS KATIE. [DN 84-1 at 4]. The NS-IV was operated by Great Lakes

employees. Id. Cisneros claims that he injured his back while boarding the NS-IV (“The First

Incident”). [DN 87 at 3]. More specifically, Cisneros claims that he felt a “pop” in his back while

handing his bag to the captain of the NS-IV. Id. The captain of the NS-IV, a great lakes employee,

had instructed Cisneros to hand his bag over. [DN 87 at 1]. Although it is disputed, it appears that

Cisneros’s bag—which Cisneros packed—weighed between forty and sixty pounds. [DN 84-1 at

4; DN 87-1 at 6]. No other Marquette employees were present when Cisneros boarded the NS-IV.

[DN 84-1 at 4]. Cisneros did not report his alleged injury until the next day. Id. at 4-5.

      Cisneros testified that after handing his bag to the captain of the NS-IV, he boarded the

crewboat using a ladder. [DN 87-2 at 47-48]. The captain of the MISS KATIE, Charles Cannon,

boarded the NS-IV earlier that day from the same dock.3 [DN 87 at 2]. Captain Cannon testified

that he boarded the NS-IV using stairs that Great Lakes provided for him. [DN 91 at 9].

      The next day, after boarding the MISS KATIE, Cisneros boarded a Great Lakes scow to untie

it from the dredge. [DN 84-1 at 5]. Cisneros was the only Marquette employee on the scow. Id.



2
  The parties use the terms “scow” and “barge” interchangeably.
3
  It is not entirely clear whether Captain Cannon boarded the NS-IV earlier the same day or on the prior day. But it
is immaterial whether Cannon boarded the NS-IV on the same day, or the day before. The Court will assume
without deciding that Captain Cannon boarded the NS-IV on the same day as Cisneros.

                                                          2
Cisneros claims that he felt a bump or jerk while working on the scow that caused him to injure

his back (“The Second Incident”). [DN 84-1 at 5]. More specifically, Cisneros claims that either

the MISS KATIE or the Great Lakes dredge struck the scow thereby causing the bump or jerk. Id.

The only evidence of the bump on the record is Cisneros’s testimony. Id. Cisneros testified that he

does not know which vessel struck the scow. Id.

   After he finished untying the scow from the dredge, Cisneros returned to the MISS KATIE

and—for the first time—reported to Captain Cannon that he had felt a pop in his back the day

before when handing his bag to the captain of the NS-IV. [DN 84-4 at 34-37]. Cisneros told

Captain Cannon that he had woken up on the day of the Second Incident with significant back pain

but decided to try to work through it. Id. Cisneros reported to Captain Cannon that as the day went

on his pack pain continued and therefore he decided to stop working. Id. Cisneros did not report a

bump to Captain Cannon. Id. Cisneros was then transferred off the MISS KATIE. Id.

   Cisneros filed suit in March 2017 against Marquette and Great Lakes in Harris County, Texas.

[DN 84-1 at 6]. Marquette then filed a complaint for Exoneration from or Limitation of Liability

on March 30, 2017 in the United States District Court for the Eastern District of Louisiana, and

the litigation in Harris County, Texas was stayed. Id. Cisneros filed an Answer and Claim in the

limitation action [DN 27, as amended by DN 62-2], alleging both that Marquette was negligent

and that it failed to provide a seaworthy vessel. On consent motion, the limitation action was

transferred to the United States District Court for the Southern District of Texas by Order dated

April 17, 2017. [DN 12]. Finally, the matter was transferred to the Western District of Kentucky

by Order dated July 17, 2017. [DN 34]. Cisneros claims that it was the unseaworthiness of the

MISS KATIE and/or the negligence of Marquette that caused him—at least in part—to injure his

back.

                                                3
                                         Legal Standard
   Summary judgment is appropriate when the record, viewed in the light most favorable to the

nonmoving party, reveals “that there is no genuine dispute as to any material fact and the movant

is entitled to judgement as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material

fact exists where “there is sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505, 91 L.

Ed. 2d 202 (1986). The Court “may not make credibility determinations nor weigh the evidence

when determining whether an issue of fact remains for trial.” Laster v. City of Kalamazoo, 746

F.3d 714, 726 (6th Cir. 2014) (citing Logan v. Denny’s, Inc., 259 F.3d 558, 556 (6th Cir. 2001);

Ahlers v. Schebil, 188 F.3d 365, 369 (6th Cir. 1999)). “The ultimate question is ‘whether the

evidence presents a sufficient disagreement to require submission to a jury or whether it is so one-

sided that one party must prevail as a matter of law.’” Back v. Nestle USA, Inc., 694 F. 3d 571, 575

(6th Cir. 2012) (quoting Anderson, 477 U.S. at 251-52).

   As the party moving for summary judgment, Marquette must shoulder the burden of showing

the absence of a genuine dispute of material fact, as to at least one essential element of each of

Cisneros’s claims. Fed. R. Civ. P. 56(c); see Laster, 746 F.3d at 726 (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 324, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)). If Marquette satisfies its

burden of production, Cisneros “must—by deposition, answers to interrogatories, affidavits, and

admissions on file—show specific facts that reveal a genuine issue for trial.” Laster, 746 F.3d at

726 (citing Celotex Corp., 477 U.S. at 324).




                                                 4
                                             Discussion
   I.   Unseaworthiness.
        Often compared to strict liability or no-fault claims, seaworthiness stems from a

shipowner’s “absolute duty to maintain a seaworthy ship, the breach of which imposes liability

without fault.” Perkins v. Am. Elec. Power Fuel Supply, Inc., 246 F.3d 593, 602 (6th Cir. 2001)

(citing Brown v. Dravo Corp., 258 F. 2d 704, 706 (3d Cir. 1958)). To prevail, a plaintiff must show

that the vessel upon which he was injured was unseaworthy, and that the vessel’s unseaworthy

condition was the proximate cause of his injuries. Churchwell v. Bluegrass Marine, Inc., 444 F.3d

898, 904 (6th Cir. 2006). “A vessel is unseaworthy if the vessel and its appurtenances are not

‘reasonably fit for their intended use.’” Id. (quoting Mitchell v. Trawler Racer, Inc., 362 U.S. 539,

550, 80 S. Ct. 926, 4 L. Ed. 2d 941 (1960)). An unseaworthy condition “proximately causes an

injury if it played a substantial part in bringing about or actually causing the injury and the injury

was either a direct result of a reasonably probable consequence of unseaworthiness.” Id. (internal

quotation marks and citations omitted). However, a vessel is not required to be “free from all

possibility of mishap, for the seaworthiness of a ship is a relative concept, dependent in each

instance upon circumstances.” Perkins, 246 F.3d at 602. “Generally, unseaworthiness is a question

of fact for the jury and should not be resolved by the district court as a matter of law.” Churchwell,

444 F.3d at 904.

           a. First Incident.
        Ordinarily, a defendant is only liable under a theory of unseaworthiness if they are the

owner, operator, or owner pro hac vice of the vessel upon which the plaintiff’s injury occurred.

Guidry v. Continental Oil Co., 640 F.2d 523, 530 (5th Cir. 1981) (citing Stokes v. B.T. Oilfield

Services, Inc., 617 F.2d 1205, 1207 (5th Cir. 1980)); Householder v. American Commercial Barge



                                                  5
Lines, 1999 A.M.C. 982, 985 (W.D. Ky 1998) (“Therefore, it is clear that an unseaworthiness

claim can only be brought against an owner of a vessel.”).

        Marquette has informed the Court that there is no genuine dispute of material fact regarding

whether it owned or operated the NS-IV. In fact, Marquette informed the Court that no Marquette

employees other than Cisneros were present when the first incident allegedly occurred. [DN 84-

2]. Marquette identifies Cisneros’s Amended Claim [DN 62-2 at 5] as evidence of the absence of

genuine dispute. In his Amended Complaint, Cisneros alleges that “Mr. Cisneros was taken to his

vessel by a Great Lakes vessel. As part of this process, the captain of the Great Lakes vessel

ordered that Mr. Cisneros lift his luggage onto the Great Lakes vessel. This lift injured Plaintiff’s

back. . . .” Id.

        Because Marquette has cited to specific evidence on the record indicating that there is an

absence of dispute of material fact regarding Cisneros’s unseaworthiness claim, Cisneros “may

not ‘rely on the hope that the trier of fact will disbelieve the movant’s denial of a disputed fact’

but must make an affirmative showing with proper evidence in order to defeat the motion.”

Alexander v. Caresource, 576 F.3d 551, 558 (6th Cir. 2009) (quoting Street v. J.C. Bradford &

Co., 886 F.2d 1472, 1479 (6th Cir. 1989)). Cisneros has not offered evidence—such as affidavits,

depositions, or answers to interrogatories—to counter Marquette’s well supported motion for

summary judgment on this issue. Therefore, Marquette is entitled to summary judgment on this

issue, and is exonerated from liability to Cisneros for the First Incident under a theory of

unseaworthiness.

        Cisneros argues that the unseaworthiness of the Miss Katie was the proximate cause of his

injuries because “Mr. Cisneros was instructed to board a vessel that did not have a gangway, and

therefore required Mr. Cisneros to violate Marquette’s manual lifting policy and the gangway

                                                 6
policy.” [DN 87 at 11]. Furthermore, Cisneros argues that Miss Katie’s captain (Captain Cannon)

was aware that there was no gangway to board the NS-IV and “[h]ad Mr. Cannon been properly

trained, he would have easily noted the safety violation and reported or fixed it.” Id. In other words,

Cisneros alleges that Miss Katie’s crew—specifically Captain Cannon—was not reasonably fit for

its intended purpose because Captain Cannon did not ensure that a gangway was available for

Cisneros to board the NS-IV.

         Captain Cannon did have personal knowledge of the workplace conditions at the dock

because he had boarded the NS-IV earlier that day and admits in his deposition that a gangway

was not provided.4 [DN 87 at 2]. However, Cisneros has failed to identify a genuine dispute of

fact for two reasons. First, it is undisputed from the record that it was the captain of the NS-IV

who instructed Cisneros on how to board the vessel and that no other Marquette employees were

present when Cisneros boarded the NS-IV. [DN 84-2].

         Second, although it is true that Captain Cannon was aware of the conditions of the dock,

Cannon explains in his deposition that stairs were available as a safe alternative for boarding the

vessel. [DN 91-1 at 9-10]. Instead of offering evidence to dispute Captain Cannon’s explanation

that a safe means of boarding the NS-IV was available, Cisneros completely ignores the existence

of the stairs in his response. Cisneros does not mention the stairs in his response, much less offer

an explanation supported by evidence why they are not a safe alternative to a gangway. Rather,

Cisneros relies on Marquette’s policy requiring a gangway as evidence that the condition of

boarding the NS-IV was unsafe. The relevant policy states:




4
  Although Cannon testified that there was no “gangway per se” on the dock, he also testified that he considered the
stairs that were available to be a gangway. [DN 87-3 at 7].

                                                         7
                4.1     Access to vessels afloat. The company shall not permit employees
         to board or leave any vessel, except a barge or river towboat, until the following
         requirements have been met:
                 4.1.1 Whenever practicable, a gangway of not less than 20 inches walking
         surface of adequate strength, maintained in safe repair and safely secured shall be
         used. If a gangway is not practicable, a substantial straight ladder, extending at least
         36 inches above the upper landing surface and adequately secured against shifting
         or slipping shall be provided. When conditions are such that neither a gangway or
         a straight ladder can be used, a Jacob’s ladder meeting the requirement of
         paragraphs (d)(1) and (2) of this section may be used.
[DN 91 at 8].



         Cisneros’s reliance on the text of this policy is insufficient to survive summary judgment.

In his deposition, Captain Cannon explained that the stairs provided for boarding the NS-IV were

a safe and practical alternative to a gangway due to the dimensions of the dock. [DN 87-3 at 13].

Cisneros does not offer evidence to counter Cannon’s characterization of the stairs. The fact of the

stairs’ existence is absent from Cisneros’s response.5 Cisneros’s unseaworthiness theory of

liability requires Marquette to be on notice of the alleged unsafe conditions of the dock used to

board the NS-IV. But Cisneros does not argue in his response that Cannon was incorrect when he

explained that the available stairs were a safe alternative for boarding the NS-IV.

         Cisneros attached his own Declaration [DN 87-6] to his response. In this Declaration,

Cisneros says that “When I was on the dock on November 3, 2015, there was no set up steps

present used to board the vessel.”6 Id. It is immaterial, however, to Cisneros’s claim whether the

stairs were present during his boarding for two reasons. First, because Marquette does not own or


5
  In an exhibit attached to his response, Cisneros declares that there were not stairs available to him when he boarded
the NS-IV. However, as the Court explains below, this does not create a genuine dispute of fact. Furthermore,
Cisneros does not reference this part of the exhibit in his response.
6
  Cisneros does not cite to this portion of the record in his response to argue that the stairs were unavailable when he
boarded the NS-IV. Cisneros does not mention the stairs in his response. “The nonmoving party has the burden of
directing the Court’s attention to specific portions of the record upon which it seeks to rely to create a genuine issue
of material fact.” Rutherford v. Lake Michigan Contractors, Inc., 28 Fed.Appx. 395, 399-400 (6th Cir. 2002).

                                                           8
operate the NS-IV or the dock where Cisneros boarded the crew boat, Marquette may only be

liable if the crew of the MISS KATIE had actual or constructive notice of the alleged unsafe

boarding conditions. Second, it is undisputed from the record that Marquette had no such notice

because Captain Cannon testified that a set of stairs was provided to him, that—although there was

not a “gangway per se”—he considered the stairs to be a gangway, that the stairs were a safe

alternative to a gangway, and because Cisneros does not refute any of Cannon’s testimony about

the steps in his response. Further, Cisneros explained in his deposition that the captain of the NS-

IV provided him with a ladder to board the vessel. [DN 87-2 at 47-48]. Marquette’s boarding

policy permits the use of ladders. Therefore, it appears from the record that Cisneros’s method of

boarding the NS-IV was compliant with Marquette’s safety policy.

        Cisneros’s Declaration [DN 87-6]—filed after Marquette’s motion for summary

judgment—directly contradicts his deposition testimony and therefore cannot create a genuine

dispute of material fact. A “party may not create a factual issue by filing an affidavit, after a motion

for summary judgment has been made, which contradicts her earlier deposition testimony.” Reid

v. Sears, Roebuck & Co., 790 F.2d 453, 460 (6th Cir. 1986). “A directly contradictory affidavit

should be stricken unless the party opposing the summary judgment provides a persuasive

justification for the contradiction.” Id. And “[a]lthough the nonmoving party is entitled to all

reasonable inferences when evaluating a summary judgment motion, when a plaintiff’s claims are

only supported by his ‘own contradictory and incomplete testimony . . . no reasonable person

would undertake the suspension of disbelief necessary to credit the allegations made in his

complaint.” Bush c. Compass Group USA, Inc., 683 Fed.Appx. 440, 448-449 (6th Cir. 2017)

(quoting Jeffreys v. City of New York, 426 F.3d 549, 555 (2d Cir. 2005)). During the deposition of

Cisneros, the following exchange took place:


                                                   9
       Q:      All right. And how did you get into the crew boat
               --
       A:      The ladder.
       Q:      -- with that gap?
       A:      The ladder.
       Q:      Okay. Where was the ladder? Describe it for me.
       A:      On the side of the – of the stern.
       Q:      Is it –
       A:      On the corner.
       Q:      Is it a fixed ladder on the crew boat that you climb up?
       A:      He – he put it there. The captain of the crew boat put it there.
       Q:      Right.
       A:      It just hooks on, has two hooks on it, and he just drops it down and hooks it there.
       Q:      All right. And then you climb up the boat?
       A:      Yes, Ma’am.
[DN 87-2 at 47-48]. In his Declaration, however, Cisneros says “When I was asked to board the

NS4 on November 3, 2015, there was no gangway, straight ladder, or other devise present to assist

me in boarding the vessel.” The Declaration is directly contradictory to Cisneros’s earlier sworn

testimony. Therefore, this Court can “properly decline to consider the contradictory statements in

the [Declaration].” Bush, 683 Fed.Appx. at 448.

       Cisneros’s claim is that the Miss Katie was unseaworthy because her crew was not

sufficiently trained to report or correct a boarding procedure that was not compliant with

Marquette’s safety policy. Marquette’s safety policy permits the use of a ladder to board vessels.

Cisneros’s sworn testimony is that he boarded the NS-IV using a ladder provided by the crew

boat’s captain. Cisneros does not argue that Marquette’s safety policy is insufficient, and in fact

his argument is predicated on his belief that the policy was not adhered to. More importantly, there


                                                    10
is no genuine dispute of fact regarding whether Captain Cannon—or any other member of MISS

KATIE’s crew—had notice of any unsafe conditions because it is undisputed that the stairs were

available when Cannon boarded the NS-IV.

       Marquette did not own the NS-IV or the dock where Cisneros’s injury allegedly occurred.

Furthermore, Marquette did not have actual or constructive notice of an unsafe boarding procedure

for two reasons. First, Captain Cannon, who boarded the NS-IV earlier that day, found the

conditions to be safe and in compliance with Marquette safety policies. Second, Cisneros’s

testimony is that he boarded the NS-IV using a ladder, a boarding method permitted by Marquette’s

safety policy. And Cisneros does not dispute whether Marquette’s boarding policy, if followed, is

a safe boarding policy. There is no reason for this Court to believe that any inspection by an agent

of Marquette would result in an evaluation of the boarding conditions that is different from that of

Captain Cannon. Although unseaworthiness generally is a question of fact for the jury and should

not be resolved by the district court as a matter of law, in this case no reasonable jury could find

Marquette liable under a theory of unseaworthiness for the injuries that Cisneros allegedly suffered

while boarding the NS-IV. See Churchwell, 444 F.3d at 904. Therefore, Marquette is entitled to

summary judgment on this issue, and is exonerated from liability to Cisneros for the First Incident

under a theory of unseaworthiness.

           b. Second Incident.
       Cisneros argues that the MISS KATIE was unseaworthy because her crew failed to warn

him of the bump or jerk that allegedly occurred during the Second Incident. “Unseaworthiness

extends not only to the vessel but to the crew.” Waldron v. Moore—McCormack Lines, Inc., 386

U.S. 724, 727, 87 S.Ct. 1410, 18 L.Ed.2d 482 (1967). In other words, Cisneros claims that the

MISS KATIE was not reasonably fit for her intended use due to defects in her crew and that her


                                                11
unseaworthiness was the proximate cause of Cisneros’s alleged injuries. See Churchwell, 444 F.3d

at 904.

           A party moving for summary judgment may satisfy its initial burden either by presenting

affirmative evidence that negates an element of the non-moving party’s claim or by identifying

“an absence of evidence to support the non-moving party’s case.” Celotex, 477 U.S. at 325. With

respect to Cisneros’s claim arising out of the Second Incident, Marquette identifies that there is an

absence of evidence regarding whether the MISS KATIE was responsible for causing the alleged

bump or jerk and whether the bump or jerk occurred in a manner which would allow the crew of

the MISS KATIE time to give a “watch the bump” warning. Because Cisneros has failed to come

forward with specific facts demonstrating that there is a genuine dispute for trial on this issue,

Marquette is entitled to summary judgment and is exonerated from liability.

           In response to Marquette’s assertion that he has failed to demonstrate that it was the MISS

KATIE who caused the bump, Cisneros advances several arguments. First, Cisneros argues—

without citing to specific facts on the record—that the dredge was “spudded down” when the bump

occurred.7 [DN 87 at 9]. Cisneros claims that if the dredge was “spudded down” and was probably

tied to the scow, then it is unlikely that the dredge caused the bump or jerk. Therefore, Cisneros

argues, it is more likely that the MISS KATIE cause the bump. And Cisneros claims that if it was

the MISS KATIE that struck the barge, then “whomever was captaining the Miss Katie would

have knowledge of and an opportunity to warn Mr. Cisneros of the ‘bump’ before it occurred

pursuant to Marquette’s safety policy.” Id.




7
    This means that a dredge is secured or tied-down to the river-bed or ocean floor.

                                                           12
         The argument that the dredge was “spudded down” requires the Court to speculate which

vessel made contact with the scow and whether the contact was made in a manner that allowed the

crew of the MISS KATIE an opportunity to warn Cisneros. Cisneros has not cited evidence from

which the Court can draw the inference that the MISS KATIE is responsible for the bump or that

her crew had time to warn Cisneros. Without this evidence, the Court may only speculate on the

circumstances of the Second Incident. While it is true that the Court must draw all reasonable

inferences from the facts in favor of Cisneros, it would be unreasonable to infer from the evidence

on record that the MISS KATIE caused the bump or that the bump occurred in a manner allowing

time for a warning. The evidence cited by Cisneros is not probative enough to justify such

inferences.8

         Cisneros fails to cite specific evidence on the record to support his claim that the dredge

was spudded down. [See DN 87 at 9]. “The nonmoving party has the burden of directing the

Court’s attention to specific portions of the record upon which it seeks to rely to create a genuine

issue of material fact.” Rutherford v. Lake Michigan Contractors, Inc., 28 Fed.Appx. 395, 399-

400 (6th Cir. 2002) (citing In re Morris, 260 F.3d 654, 665 (6th Cir. 2001)). Cisneros has not

satisfied his burden of directing the Court to evidence on the record that the dredge was spudded

down when the bump occurred and therefore his argument does not create a genuine dispute of

fact.

         Cisneros’s reliance on the opinion of Bob Borison’s expert report also fails to establish a

genuine dispute of fact. Cisneros cites Borison’s expert report for the proposition that the MISS




8
 It is also noteworthy that Cisneros does not mention a bump or jerk in the injury/illness report he filed with
Marquette following the Second Incident. [DN 87-5].

                                                          13
KATIE’s crew had a duty to warn Cisneros of the bump but failed to do so. [DN 87 at 9]. Borison’s

opinion regarding the bump is as follows:

           In my opinion, based on my education, training, and experience that either, the
           captain of the M/V MISS KATIE, or one of the dredge operators, should have
           warned Mr. Abel Cisneros of the impeding bump between the two vessels: the scow
           and the M/V MISS KATIE or scow and the dredge. The unexpected bump that Mr.
           Abel Cisneros experienced while working, stooped down, further exacerbated his
           MSD.
[DN 87-7 at 6 (emphasis in original)]. Assuming without deciding that Borison’s expert report is

admissible,9 it does not create a genuine dispute of material fact for two reasons. First, Borison’s

opinion is that either the captain of the MISS KATIE or one of the dredge operators should have

warned Cisneros. Borison’s opinion is only evidence that Cisneros should have been warned of

the bump; It does not serve as evidence that the responsibility for failing to warn Cisneros

ultimately fell on the crew of the MISS KATIE. Second, Borison formulated his opinion without

knowledge of which vessel made contact with the scow, where the point of contact was, or how

the contact occurred. In fact, Borison testified that he does not know where any point of contact

occurred or whether the dredge or MISS KATIE hit the scow. [DN84-8]. Borison’s opinion is

based on the deposition testimony of Cisneros, Wendell Neal, and Captain Cannon. Cisneros

testified that the scow moved, but that “I don’t know if Miss Katie moved a little bit from the scow,

and when it tried to position back into place, it hit it, or the barge – I mean, the dredge moved it,

hit it, because they’re a little – they’re probably a couple – about four or five feet separate from

the dredge.” [DN 87-7 at 15]. Cisneros, therefore, testified that either vessel could have caused the

bump. Captain Cannon testified that “To have a bump occur that would cause somebody to lose

their footing. I would have to run into that scow at a pretty good click.” [DN 87-7 at 16]. Cannon’s




9
    Marquette has filed a motion in limine challenging the admissibility of Borison’s opinion on this issue.

                                                            14
testimony—viewed in light of the evidence that the MISS KATIE was moored to the scow—

suggests that it is unlikely the MISS KATIE could have generated enough force to cause the bump.

Neal testified that, although he did not feel the bump, “everyone that’s involved in an operation

that bumps are a potential, you know, you supposed to – you know, try to look out for a – if you

see – everybody that sees a bump should try to notify – holler and look for the – watch for the

bump.” [DN 87-7 at 17]. While Neal’s testimony supports Cisneros’s claim that Marquette has a

policy that encourages—or arguably requires—employees to warn others of bumps, it does not

provide any clarity to the issue of whether the bump in this case was caused by the MISS KATIE

or occurred in a manner that her crew could have warned Cisneros.

       Without further evidence regarding how the alleged bump occurred, Borison’s opinion on

who should have warned Cisneros does not create a genuine dispute of material fact. Even if

Borison’s expert evidence is admissible—and the Court is assuming without deciding that it is—

the Court may still grant summary judgment where that evidence amounts to no more than a

scintilla. See Hirsch v. CSX Transp., Inc., 656 F.3d 359, 362 (6th Cir. 2011) (citing In re Paoli

R.R. Yard PCB Litigation, 35 F.3d 717, 750 n. 21 (3d Cir. 1994)). “Although juries are generally

free to believe expert witnesses, a plaintiff cannot survive summary judgment with an expert’s

bare opinion on the ultimate issue.” Id. at 363. “[A]n expert opinion must ‘set forth facts’ and, in

doing so, outline a line of reasoning arising from a logical foundation.” Brainard v. American

Skandia Life Assur. Corp., 432 F.3d 655, 663-664 (6th Cir. 2005) (quoting Am. Key Corp. v. Cole

Nat’l Corp., 762 F.2d 1569, 1579-80 (11th Cir. 1985)). “An expert who supplies nothing but a

bottom line supplies nothing of value to the judicial process.” Mid-State Fertilizer Co. v. Exch.

Nat’l Bank, 877 F.2d 1333, 1339 (7th Cir. 1989) (citing Richardson v. Richardson-Merrell, Inc.,

857 F.2d 823, 829-32 (D.C. Cir. 1988)). Borison’s opinion does not outline a line of reasoning


                                                15
arising from a logical foundation regarding who had a duty to warn Cisneros of the bump. Instead,

Borison relies on speculation and inconclusive testimony. For these reasons, Borison’s expert

report does not create a genuine dispute of fact.

       Not only has Cisneros failed to cite to evidence on the record to support his theory that the

MISS KATIE was responsible for the bump, but the following facts weigh against drawing an

inference that the MISS KATIE was responsible for, or could have warned of, the bump that

allegedly injured Cisneros’s back. First, Cisneros testified during his deposition that the MISS

KATIE was moored to the barge and stayed in that position while he was working to untie the line

on the scow. [DN 87-2 at 33]. This evidence undermines Cisneros’s theory that, because the dredge

was tied to the scow, it is more likely that the MISS KATIE is responsible for the bump. Second,

Wendell Neal10 testified that he has never—in his nearly twenty-year career working offshore—

felt a bump while he was on a scow. In his deposition, Neal explains that he has never felt a bump

on a scow because the scows are so big and heavy and “when it’s loaded or partially loaded, you’re

looking at anywhere from 5- to 7,000 cubic yards of sand. That’s a lot of weight to shake.” [DN

87-1 at 14]. On the other hand, Neal testified that he has experienced bumps that caused him to be

thrown across the room while on tug boats, which are significantly smaller and lighter than scows.

Id. Neal also testified that he was sleeping on the MISS KATIE when the bump allegedly occurred

but did not feel a bump. Id. at 13-14. Neal’s testimony is important because the fact that Neal has

never experienced a bump on a scow and that he did not feel the bump Cisneros is complaining of

even though Neal was sleeping on the tug boat when it allegedly occurred casts doubt on Cisneros’s

theory that the MISS KATIE is most likely responsible for the bump.




10
     Neal was a deckhand on the Miss Katie during the time of Cisneros’s alleged injury.

                                                          16
   For Cisneros’s claim to survive summary judgment, there must be a genuine dispute of fact

regarding whether the MISS KATIE caused the bump or that the bump occurred in a manner

allowing her crew to warn Cisneros. Marquette identified an absence of evidence as to each of

these facts. Cisneros fails to cite to evidence on the record sufficient to create a genuine dispute of

fact, but instead asks the Court to speculate as to which vessel likely caused the bump.

Furthermore, there is evidence on the record that weighs against drawing the inference that the

MISS KATIE caused the bump. For the foregoing reasons, Marquette is entitled to summary

judgment and is exonerated from liability arising out of the Second Incident.

  II. Jones Act Negligence.
       The Jones Act embodies a “policy of providing an expansive remedy for seamen who are

injured while acting in the course of their employment.” Taylor v. TECO Barge Line, Inc., 517

F.3d 372, 382-83 (6th Cir. 2008) (quoting Rannals v. Diamond Jo Casino, 265 F.3d 442, 447 (6th

Cir. 2001)) (internal quotation marks omitted). In pertinent part, it provides a cause of action in

negligence for any seaman injured in the course of his employment. See 46 U.S.C. § 30104; see

also Chandris, Inc. v. Latsis, 515 U.S. 347, 354, 115 S. Ct. 2172, 132 L. Ed. 2d 314 (1995). “Proof

of negligence (duty and breach) is essential to recovery under the Jones Act, and an employer’s

conduct in a Jones Act case is reviewed under the ordinary prudence standard normally applicable

in negligence cases.” Rannals, 265 F.3d at 447 (quoting Perkins v. Am. Elec. Power Fuel Supply,

Inc., 246 F.3d 593, 598 (6th Cir. 2001)) (internal quotation marks omitted). If the seaman is able

to establish that the employer acted negligently, then he need only show that the “employer’s

negligence ‘played any part, even the slightest, in producing the injury or death for which damages

are sought.’” Id. at 447-48 (quoting Rogers v. Mo. Pac. R.R. Co., 352 U.S. 500, 506, 77 S. Ct. 443,

1 L. Ed. 2d 493 (1957)). “In order to establish negligence, ‘a plaintiff must show that her employer


                                                  17
failed to provide a safe workplace by neglecting to cure or eliminate obvious dangers of which the

employer or its agents knew or should have known and that such failure caused the plaintiff’s

injuries and damages.” Taylor v. TECO Barge Line, Inc., 517 F.3d 372, 383 (6th Cir. 2008)

(quoting Rannals v. Diamond Jo Casino, 265 F.3d 442, 449 (6th Cir. 2001)). It is a fundamental

principle that a Jones Act employer “must have notice and the opportunity to correct an unsafe

condition before liability will attach.” Perkins, 246 F.3d 593, 599 (citing Havens v. F/T Polar Mist,

996 F.2d 215, 218 (9th Cir. 2001)).

           a. First Incident.
       The analysis under this section is similar to the analysis of Cisneros’s unseaworthiness

claim discussed above because the following facts remain true: (1) Cisneros’s sworn testimony is

that he boarded the NS-IV using a ladder; (2) Marquette safety policy permits the use of a ladder

to board vessels; and (3) Captain Cannon testified that a set of stairs—which he determined to be

a safe boarding method—was available to him when he boarded.

       The dispositive issue in Cisneros’s Jones Act claim arising out of the First Incident is

whether there were “obvious dangers” surrounding Cisneros’s boarding of the NS-IV of which

Marquette had “notice and the opportunity to correct.” Taylor, 517 F.3d at 383; Perkins, 246 F.3d

at 599. Marquette has informed the Court that there is no genuine dispute of material fact regarding

whether Marquette had notice of any alleged unsafe condition on the dock or NS-IV or the

opportunity to correct any such condition. Marquette cites to the record that (1) no Marquette

employees were present at the time of the First Incident [DN 84-2]; and (2) Captain Cannon, who

boarded the NS-IV earlier that day, believed sufficient means were provided at the dock to board

the NS-IV. [Cannon Deposition; DN 84-4 at 3-4].




                                                 18
       Because Marquette has satisfied its burden of production, Cisneros “must—by deposition,

answers to interrogatories, affidavits, and admissions on file—show specific facts that reveal a

genuine issue for trial.” Laster, 746 F.3d at 726 (citing Celotex Corp., 477 U.S. at 324). Cisneros

cites to several sources of evidence, none of which create a genuine dispute of material fact.

       First, Cisneros cites to an expert opinion of Robert Borison. [DN 87-7]. Borison opines

that “[Great Lakes] should have provided a gangway, or use of the available stairway, to provide

Mr. Abel Cisneros a safe method to carry his heavy offshore bag onto their vessel.” Id. at 6. This

opinion does not create a dispute of fact. First, Borison does not say that an “obvious danger” was

present. His opinion is that Cisneros should have been provided a “gangway or use of the available

stairway” to board the NS-IV. Borison agrees that a stairway was available and that the use of the

stairway would have been an acceptable means of boarding the NS-IV. Therefore, Captain

Cannon’s testimony that he boarded the NS-IV using the stairs and found the conditions to be safe

is actually bolstered—not undermined—by Borison’s opinion. Far from evidence of an “obvious

danger,” Borison’s opinion serves as evidence that any inspection conducted by Marquette—

including Captain Cannon’s observations—would find that safe boarding conditions were present

because any inspector would find the “available stairway” which Borison recommends as a safe

means of boarding the NS-IV. Id.

       In formulating his opinion, Borison relied on several regulations and industry standards.

“Compliance with industry standard. . . is relevant, if not conclusive, evidence” that a defendant

has not acted negligently. Rutherford v. Lake Michigan Contractors, Inc., 28 Fed.Appx. 395 (6th

Cir. 2002) (citing Cherokee Ins. Co. ex rel Weed v. E.W. Blanch Co., 66 F.3d 117, 123 (6th Cir.

1995)). The language of Marquette’s Safety Plan (“Section 4.1.1”) is nearly identical to Part 1918,

Subpart C of the Occupational Safety and Health Administration’s (“OSHA”) Safety and Health

                                                19
Regulations for Longshoring. [DN 87-7 at 11]. In its regulation, OSHA defines “Gangway” as

“any ramp-like or stair-like means of access provided to enable personnel to board or leave a

vessel, including accommodation ladders, gangplanks and brows.” Id. (emphasis added). Under

this definition, the mobile stairs that Captain Cannon used to board the NS-IV and the ladder that

Cisneros testified he used would be compliant with Marquette’s safety plan. Furthermore, the U.S.

Army Corps of Engineers industry standard provides that “[a] stairway, ladder, gangway,

personnel hoist or other safe means of access shall be provided at personnel points of access with

breaks of 19 in (48.2 cm) or more in elevation.” Id. at 9 (emphasis added). Therefore, the U.S.

Army Corps of Engineers industry standards specifically allows for the means that were used both

by Captain Cannon and by Cisneros to board the NS-IV. These regulations and industry standards

are evidence that the ladder Cisneros testified he used to board the NS-IV and the stairs that

Cannon used were reasonably safe means of boarding the NS-IV. Because Cisneros has not cited

evidence on the record that he did not use a ladder or that Cannon did not use steps to board the

NS-IV, and because Cisneros does not argue that these industry standards are incorrect, Marquette

is entitled to summary judgment.

        Second, Cisneros cites to Marquette’s Health and Safety Plan’s section on “Access to

Vessels” (“Section 4.1.1”). [DN 87-4]. Cisneros argues that the Safety Plan was not complied with

because he argues that there was no gangway to board the NS-IV, and that Marquette knew or

should have known that there was no gangway. In relevant part, the Safety Plan says: “Marquette

does not permit employees to board any vessel until the following requirements are met . . .

Whenever practicable, a gangway . . . shall be used. . . . If a gangway is not practicable, a substantial

straight ladder” or a “Jacob’s ladder . . . may be used.” [DN 91 at 8]. Cisneros testified that he

boarded the NS-IV using a ladder. Marquette cites to Captain Cannon’s testimony where he says


                                                   20
“[s]o a gangway being 10-foot long would have extended out, blocked the passageway of other

people going down the dock. It would have been impractical because it would probably hung over

the dock or had to extend way up on the boat.” [DN 91 at 9]. Marquette has identified evidence on

the record, therefore, that it may have been impractical to use a gangway to board the NS-IV.

Cisneros does not argue in his response that Captain Cannon’s characterization of the dock is

incorrect or that the available stairs were not a safe alternative. In fact, Cisneros fails to mention

the stairs in his response. Furthermore, Cisneros does not address his own testimony that he

boarded the dock using a ladder.

       It also appears possible that the mobile stairs may qualify as a “gangway” under

Marquette’s Safety Plan. As discussed above, the OSHA regulation governing the boarding of

vessels is nearly identical to Marquette’s Safety Plan Section 4.1.1 and OSHA defines “gangway”

to include “stair-like means of access” and “accommodation ladders.” [DN 87-7 at 11]. Under this

definition, the stairs that Captain Cannon used to board the NS-IV and the ladder that Cisneros

testified he used would be in direct compliance with Marquette’s safety plan. Furthermore, Cannon

testified that although the steps were not “a gangway per say,” he “would consider the steps a

gangway.” [DN 87-3 at 7]. In any event, the Safety Plan is not evidence of an “obvious danger”

because Captain Cannon boarded the crew boat using the available stairs and because Cisneros has

failed to cite evidence on the record that the stairs are an unsafe method of boarding the NS-IV.

“The nonmoving party has the burden of directing the Court’s attention to specific portions of the

record upon which it seeks to rely to create a genuine issue of material fact.” Rutherford, at 399-

400 (citing In re Morris, 260 F.3d 654, 665 (6th Cir. 2001)). In fact, Cisneros’s expert witness

opines that the available stairs would have been an acceptable means of boarding the NS-IV.




                                                 21
[Borison Report, 87-7 at 6]. Therefore, there is no genuine dispute of fact regarding whether

Marquette had notice of any unsafe boarding condition.

          Third, Cisneros cites to evidence on the record that Marquette’s Safety Director is

ultimately responsible for ensuring a safe workplace. Marquette’s Health and Safety Plan provides

that “The Safety Director is responsible for ensuring these procedures are implemented on the

vessels.” [DN 87-4 at 1]. Cisneros also cites to the following exchange during Captain Cannon’s

deposition:

        Q:      And so my question to you is on that work site, who for Marquette was making
sure that the safety policy was being followed, and that a gangway was available for the
Marquette employees to get from the dock on to the crewboat?
          A:    I don’t really know. I mean, because I would consider the steps a gangway.
       Q:      We can both agree that it was no secret to Marquette that Marquette employees
were going to be using the crewboat, right?
          A:    Oh, absolutely.
          Q:    And its certainly no secret that safety policy requires the gangway, right?
          A:    Yes.
        Q:      And so would you agree with me that if Marquette is going to be following safety
policy, that there should be someone from Marquette that kind of traces how the employees get
from shoreside to the tug in a safe manner?
                MR. CRANE:             Objection to form.
                THE WITNESS:           Yes.
                By MR. LEAVITT:
          Q:    And so my question to you is whose responsibility was that? Who did that?
          A:    I’m not sure. I’m not sure.
          Q:    You’re with me that it should have been done; you just can’t tell me if anybody
did it?
        A:       I would, I would, well, I being a captain, had I seen something that – I mean, I
assume that it was being done already because I had been out on that job site on the crewboat a
couple of times already, and I had no problems. So if there would have been something out of
place, or that I felt was dangerous, I would have pointed it out.


                                                 22
       Q:     Understood.
       A:     But I can’t answer you as to whose responsibility it was. I just don’t know.
       Q:     But you agree with me it should have been somebody’s responsibility, right?
       A:     Yes.
       Q:     And the Captain is responsible for what’s going on on his boat, right?
       A:     Right.
       Q:     And some of this is logistical stuff that’s occurring off the boat?
       A:     Right.
       Q:     So that would fall more on shoreside management?
       A:     Exactly.
       Q:      And so your expectation would be, you know, for a logistical item like this, how
people are actually getting to your boat, you would expect someone from Marquette shoreside
management to do the logistics of that, and make sure these men had a safe manner of ingress
and egress to actually get to your vessel, right?
       A:     Uh-uh.
       Q:     Right?
       A:     Yes. Yes.
       Q:      And certainly, you would want somebody from Marquette to make sure that there
was not –it was not going to necessarily involve Marquette employees making what was, what
would be a necessarily necessary unsafe lift, right?
              MR. CRANE:             Objection to form.
              THE WITNESS:           Yes.
              By MR. LEAVITT:
       Q:     That question makes sense to you?
        A:     Usually with Great Lakes, we have a pre-job meeting orientation, and all of these
things are discussed though.
[DN 87-3 at 7-8]. Cisneros cites the testimony as evidence that Cannon “agreed that someone from

Marquette should have made sure the gangway policy was being implemented for Marquette

employees, such as Mr. Cisneros, to board the Great Lakes vessel in question.” [DN 87 at 7]. This

deposition testimony does not create a genuine dispute of fact for two reasons. First, Cannon

testifies that he believed the gangway policy had been properly implemented because he

                                                23
considered the steps to be a gangway. Second, even if the Safety Director had visited the dock on

the day Cisneros allegedly was injured, there is no evidence on the record that she would have

found unsafe conditions or an “obvious danger” to be present. Instead, the Safety Director would

have found the steps—which Captain Cannon considered to be a gangway and which Cisneros’s

expert opined would have been an acceptable means of entry to the NS-IV—and the ladder—

which is permitted by Marquette’s Health and Safety Plan and various industry standards and

regulations—that Cisneros testified he used to board the NS-IV. Based on the evidence before the

Court, Marquette’s Safety Director would not have discovered an “obvious danger” if she has

inspected the dock on November 3, 2015.

        Finally, Cisneros cites to deposition testimony of Captain Cannon and Wendell Neal to

argue that Cisneros was forced to violate Marquette’s lifting policy because Marquette’s boarding

policy allegedly was not followed. [DN 87 at 7]. To create a genuine dispute of fact, this deposition

testimony must demonstrate that an “obvious danger” was present on the dock or NS-IV that

Marquette had notice—actual or constructive—of and an opportunity to correct. Taylor, 517 F.3d

at 383; Perkins, 246 F.3d at 599. Neal and Cannon testified that it is proper to lift with the legs and

to not twist, bend, or reach once an object is lifted. [DN 87 at 2]. Neal also testified that he typically

uses a “handover” to place his bag into crew boats before he boards them. [DN 87-1 at 8]. Neal

testified that there may be possible circumstances where a bag handover may be an improper lifting

technique, although he does not have personal knowledge of the conditions of Cisneros’s

handover. Id. at 9.

        Cisneros argues that, “had [Marquette’s boarding] policy been implemented, Mr. Cisneros

would not have had to perform the lift in question. Mr. Cisneros would have either handed his bag

across the gangway or walked across the gangway with his bag.” [DN 87 at 6]. Cisneros argues

                                                   24
that (1) a gangway would have allowed him to carry his bag across without completing a handover,

and (2) that the purpose of the boarding policy is to create “a situation in which Marquette

employees can simply walk on or off vessels, and do so without doing unsafe manual lifts, such as

the one ordered of Mr. Cisneros.” Id. But these arguments ignore the fact that Marquette’s policy

permit seamen to board vessels using a ladder and that Cisneros would be unable to “simply walk

on” the NS-IV while carrying his bag when using a ladder. In fact, Cisneros testified that he used

a ladder to board the NS-IV. Cisneros’s argument that the conditions of the dock forced him to use

an unsafe lifting technique is unpersuasive because Marquette’s boarding policy—which Cisneros

relies on as his primary evidence of negligence and unseaworthiness—provides that ladders may

be used to board vessels and because it was impossible for Cisneros to carry his bag onto the NS-

IV while using a ladder. Furthermore, Cisneros fails to address whether the available stairs would

allow him to carry his bag onto the NS-IV without completing a handover or to utilize a safer

lifting technique while handing his bag to someone on the NS-IV. Captain Cannon testified that

the stairs allowed him to safely board the NS-IV without performing an unsafe lift. For the

foregoing reasons, the testimony of Cannon and Neal cited by Cisneros does not create a genuine

dispute of fact because nothing they said demonstrates an “obvious danger” present in the

workplace on November 3, 2015. Cisneros’s argument that the conditions of the dock on

November 3, 2015 forced him to complete an unsafe lift is unpersuasive and insufficient to create

a genuine dispute of fact because (1) Cisneros does not address the available stairs in his response

and (2) Cisneros does not dispute that Marquette’s boarding policy—which permits the use of

ladders to board vessels—provides a reasonably safe workplace when properly implemented.

       Marquette identified evidence that the available stairs were a safe means of boarding the

NS-IV. Cisneros fails to identify evidence that the stairs were unsafe. In fact, Cisneros did not


                                                25
address the existence of the stairs in his response. Cisneros testified that he boarded the NS-IV

using a ladder, a method which is permitted by OSHA, the Army Corps of Engineers’ regulations

and industry standards, and Marquette’s boarding policy. For the foregoing reasons, there is

nothing about the condition of the dock or the NS-IV that would put Marquette on notice that

Cisneros would be unable to safely board the crew boat. No reasonable jury could find that

Marquette failed to exercise ordinary care, and therefore Marquette is entitled to judgment as a

matter of law.

           b. Second Incident.
   Cisneros’s Jones Act claim arising out of the Second Incident fails for the same reasons as his

unseaworthiness claim. Cisneros has failed to identify evidence that the MISS KATIE was

responsible for causing the alleged bump or jerk or whether the bump occurred in a manner which

would allow the crew of the MISS KATIE time to give a “watch the bump” warning. Because

Cisneros has not presented any evidence that the bump was foreseeable, there is no genuine dispute

of fact regarding whether Marquette had a duty to warn Cisneros. Like his unseaworthiness claim

regarding the Second Incident, Cisneros asks the Court to speculate as to which vessel caused the

bump and whether the manner in which the bump occurred allowed time for the MISS KATIE’s

crew to warn him. For this reason, and the reasons discussed in section (I)(b) of this opinion,

Marquette is entitled to summary judgment and is exonerated from liability.

 III. Conclusion.
   For the foregoing reasons, IT IS HEREBY ORDERED, Petitioner Marquette’s motion for

summary judgment [DN 84] is GRANTED. Marquette is exonerated from liability to Abel

Cisneros for the claims discussed herein. The claim of Abel Cisneros as amended [DN 27 and 62-




                                               26
2] against Marquette Transportation Company Offshore, LLC is hereby summarily dismissed as a

matter of law. 7KHWHOHSKRQLFILQDOSUHWULDOFRQIHUHQFHVHWRQ0DUFKLVFDQFHOOHGDQG
ZLOOEHKHOGRQ0DUFKDWDP&HQWUDO&RXQVHOPXVWFDOO
WKHQJLYHWKH$FFHVV&RGHDQGWKHQZKHQSURPSWHGSUHVVDJDLQWRMRLQWKHFDOO
IT IS SO ORDERED.




                                                        March 22, 2019
                                                                    March 22, 2019




                                       March 22, 2019




   cc: Counsel of Record.




                                                 27
